Citation Nr: 1523549	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-33 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disability.

2.  Entitlement to service connection for a skin disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Bordewyk

INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a  March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, found that new and material evidence had not been received to reopen the claim for service connection for any skin disability of the arms, neck, face, chest, and shoulders (herein skin disability).

The Veteran provided testimony during a videoconference hearing before the undersigned in January 2015.  A transcript is of record.  


FINDINGS OF FACT

1.  A petition to reopen a previously denied claim for service connection for a skin disability was denied in an August 2002 rating decision; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

2.  Evidence received since the August 2002 RO decision includes a March 2015 letter from the Veteran's treating physician, which states that the Veteran has had tinea versicolor since 1967 per his history, that it was first acquired while he was serving in Vietnam, and that the warm, humid climate there is known to increase the likelihood of acquiring this fungal disease. 

3.  This evidence, received more than one year after the August 2002 rating decision, is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a skin disability.

4.  The Veteran has competently and credibly reported in multiple statements to VA and during his Board hearing that he incurred a skin rash during service, he received treatment for it twice while in Vietnam, and that the same symptoms have continued ever since, particularly in warm, humid weather.  He also submitted competent and credible notarized buddy statements confirming that he incurred a skin rash while serving in Vietnam.

5.  While service records are negative for treatment for or diagnosis of tinea versicolor, the Veteran indicated on an October 1967 report of medical history that he had skin diseases.  Moreover, his service personnel records confirm his service in Vietnam.  

6.  An October 1971 VA treatment record and February 1973 VA examination report contain a diagnosis of tinea versicolor, and note the Veteran's competent and credible complaints of a rash since 1966 that is worse in the summer.

7.  Given the credible lay evidence, records contemporaneous to separation from service, and the March 2015 statement from the Veteran's treating physician, and resolving all doubt in the Veteran's favor, the weight of the evidence is in favor of an award of service connection for tinea versicolor.  


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied the petition to reopen service connection for a skin disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  The evidence received since the August 2002 rating decision is new and material and sufficient to reopen a claim of service connection for a skin disability.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).
3.  The criteria for service connection for a skin disability, specifically tinea versicolor, are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


ORDER

As new and material evidence has been received, the claim of service connection for a skin disability is reopened

Service connection for tinea versicolor is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


